Citation Nr: 0917923	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 25, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD that is related to 
multiple stressors that occurred during active duty.  His 
official service records reflect that he was a radio operator 
and served in the Republic of Vietnam.  There are no medals 
or awards for combat service in his records.  The Veteran has 
cited to multiple stressors while in service including the 
accidental discharge of a firearm by a fellow Marine; his 
unit nearly attacking friendly forces; a friend being hit; 
and a fellow serviceman may have been killed.  Most of the 
claimed stressors are vague and do not include dates, names 
and places that would warrant a meaningful search to 
corroborate them.  

However, he has also claimed that his unit was subject to 
rocket and mortar attacks, which is credible considering that 
he served in the Republic of Vietnam.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (detailed corroboration of 
physical proximity to, or firsthand experience with, the 
alleged stressors is not required in order to establish that 
the stressors actually occurred).  

During the Veteran's April 2008 hearing, he claimed 
additional treatment at the VA outpatient clinic in 
Youngstown, Ohio.  His records beginning from August 2007 
should be requested and made a part of the claims folder.  

The record reflects that the Veteran may be receiving 
benefits from the Social Security Administration (SSA), but 
the complete records from SSA have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete copy 
of the Veteran's clinical folder from the 
Youngstown VA facility (and any other 
facilities identified by the Veteran and 
for which necessary authorization has been 
obtained) dated from August 2007 to 
present, and associate them with the 
claims folder.  

2.  Request from the SSA all records 
related to the Veteran's claim for Social 
Security benefits, including medical 
records used in reaching a determination 
and copies of all decisions or 
adjudications.

3.  The RO should arrange for the veteran 
to be afforded an examination by a board 
of two VA psychiatrists, if available, who 
have not previously examined him to 
determine the diagnoses of all psychiatric 
disorders that are present.  The only 
stressor established by the record is that 
the Veteran's unit was exposed to rocket 
and mortar attacks and the examiners must 
be instructed that only those events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether the 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.  

4.  After the above has been completed, 
readjudicate the issue of entitlement to 
service connection for PTSD, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




